DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/2020 was filed after the mailing date of the application on 10/4/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a demand period” and “a previous demand period”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a variable-capacity compressor unit” and “a control module” in claim 1.
Upon review of the specification “a variable-capacity compressor unit” corresponds to a variable-capacity compressor (or a variable-capacity compressor groups) in paragraph 0062 and “a control module” corresponds to a controller in paragraph 0063.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10436491. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). 
Regarding claim 1, ‘491 patent teaches a climate-control system (claim 1) comprising a variable-capacity compressor unit (claim 1) and a control module (claim 1) controlling the compressor unit, the compressor unit operable at a first capacity (claim 1) and at a second capacity (claim 1) that is different (claim 1 recites the second capacity is higher than the first capacity, i.e. different) than the first capacity, the control module configured to switch the compressor unit between the first capacity and the second capacity (claim 1) during a demand period (claim 1, demand signal)  based on an outdoor-air-temperature slope (claim 1, listed in claim 1), and a previous runtime (claim 1) of the compressor unit at the second capacity during a previous demand period (claim 1).
Regarding claim 2, ‘491 patent teaches wherein the control module is configured to switch the compressor unit between the first capacity and the second capacity based a current outdoor air temperature (claim 2).
Regarding claim 3, ‘491 patent teaches wherein the control module determines which of a first range, a second range, a third range, and a fourth range the outdoor-air-temperature slope is within (claim 3).
Regarding claim 4, ‘491 patent teaches wherein the control module sets a runtime of the compressor unit in the first capacity according to one of four columns in a lookup table based on which one of the first, second, third and fourth ranges the outdoor-air-temperature slope is within (claim 4).
Regarding claim 5, ‘491 patent teaches wherein the first range includes an outdoor-air-temperature slope of zero, the second range corresponds to a positive outdoor-air-temperature slope, the third range corresponds to a negative outdoor-air-temperature slope, and the fourth range corresponds to an extreme negative outdoor-air-temperature slope (claim 5). 
Regarding claim 6, ‘491 patent teaches wherein the control module accounts for relative humidity based on the outdoor-air-temperature slope (claim 6).
Regarding claim 7, ‘491 patent teaches wherein the control module accounts for a thermal load of a building to be heated or cooled by the climate-control system based on the outdoor-air-temperature slope (claim 7).
Regarding claim 8, ‘491 patent teaches an indoor blower forcing air over an indoor heat exchanger, the indoor blower having a speed setting determined based on a region in which the climate-control system is installed (claim 8).
Regarding claim 9, ‘491 patent teaches wherein the control module sets system operating parameters based on a region in which the climate-control system is installed, wherein the system operating parameters include one or more of a runtime of the compressor unit at the second capacity, a runtime of the compressor unit at the first capacity, and a fan speed (claim 9).
Regarding claim 10, ‘491 patent teaches wherein the control module selects a region based on a comparison of outdoor-air-temperature values and outdoor-relative-humidity values with predetermined ranges of outdoor-air-temperature and outdoor-relative-humidity values (claim 10).
Regarding claim 11, ‘491 patent teaches wherein the control module selects a region based on a comparison of user-selected indoor temperature setpoints with predetermined ranges of indoor temperature setpoints (claim 11).
Regarding claim 12, ‘491 patent teaches wherein the second capacity is higher than the first capacity (claim 1).
Further, in evaluating whether claims under examination should be rejected for obviousness-type double patenting, the Examiner must determine, in an analysis comparable to that under 35 U.S.C. § 103, whether one of ordinary skill would have considered the examined claims obvious in view of the conflicting claims. See In re Braat, 937 F.2d 589, 592-93 (Fed. Cir. 1991).
In addition, and in the alternative the application can also be considered an obvious variant of the invention claimed in the patent. 
	Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closet prior art reference, (JP 09-318140) teaches an air conditioner having a capacity variable type compressor for varying a capacity according to the amount of change of the indoor load demand, depending on the outside air temperature and correcting means for correcting the variation of the required load, in which and a capacity varying means for varying the capacity of said compressor in accordance with the change amount corrected by the correction means; however, the reference fails to disclose, suggest or teach the climate-control system comprising a variable-capacity compressor unit and a control module controlling the compressor unit, the compressor unit operable at a first capacity and at a second capacity that is different than the first capacity, the control module configured to switch the compressor unit between the first capacity and the second capacity during a demand period based on an outdoor-
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claims 1 and 13 with dependent claims therefrom are considered allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763